DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 July 2022 has been entered. 
Response to Amendment
Acknowledgement is made to applicant' s amendment of claims 17, 19, 25, 27-28 and 33. Claims 1-16 and 23-24 are cancelled. Claim 34 is a new addition. Claims 17-22 and 25-34 are pending in this application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte (US 6,568,446 B1 – of record).
Regarding claim 34, Schulte discloses a bicycle tire having a carcass structure 1.3 and a tread band 1.6 applied in a radially outer position with respect to the carcass structure, wherein the tread band comprises a central region M – (construed as a crown portion extending astride of an equatorial plane of the tire and having a first angular width).

[AltContent: textbox (S)][AltContent: textbox (I)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tread band further includes a pair of middle side portions I disposed adjacent to the central/crown portions M– (construed as lateral portions arranged on axially opposite sides with respect to the central/crown portion M) and a pair of shoulder portions S that are disposed adjacent to the middle side portions I. The central/crown portion M has an angular width that is larger than the angular width of the middle side portions I; and the middle side portions I have an angular width larger than the shoulder portions S – (construed as having a second angular width smaller than the first angular width and a pair of shoulder portions arranged on axially opposite sides with respect to the crown portion and in an axially outermost position with respect to the lateral portions, wherein each of said shoulder portions has a third angular width smaller than the second angular width).

Allowable Subject Matter
Claims 17-22 and 25-33 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 17 and 33 with particular attention to the structural limitations “a carcass structure and a tread band applied in a radially outer position with respect to the carcass structure, wherein the tread band comprises a crown portion extending astride of an equatorial plane of the tire and having a first radius of curvature, and a pair of lateral portions arranged on axially opposite sides with respect to the crown portion and each having a second radius of curvature greater than the first radius of curvature, wherein the tread band further comprises a pair of shoulder portions arranged on axially opposite sides with respect to the crown portion and in an axially outermost position with respect to the lateral portions, and wherein each of the shoulder portions has a third radius of curvature smaller than the second radius of curvature”.
The closest prior art of record is considered to be Nakagawa (JP 2001-55010A) which discloses a tire tread profile of 0% to 35% of the tread development width from the tire equatorial plane in the tread development half width from the equatorial plane to the shoulder portion in the tire width direction as a center region, 35% to 65% are intermediate regions, and 65% to 100% are shoulder regions, and the average radii of curvature of each region are RC, RM, and RS, wherein the following relations are given to the average radii of curvature RC, RM, and RS: 0.6 ≦ RM /RC ≦ 0.9 and 0.6 ≦ RS/RM ≦ 0.9.
However, Nakagawa does not disclose a crown portion having a first radius of curvature, and a pair of lateral portions arranged on axially opposite sides with respect to the crown portion and each having a second radius of curvature greater than the first radius of curvature, wherein the tread band further comprises a pair of shoulder portions arranged on axially opposite sides with respect to the crown portion and in an axially outermost position with respect to the lateral portions, and wherein each of the shoulder portions has a third radius of curvature smaller than the second radius of curvature. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claims 17 and 33 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749